SN oO WwW &S

Oo oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
ad
28

 

Case 20-50017-btb Doc53 Entered 03/12/20 15:39:36 Page 1of9

LNATHAN R. ZELTZER, ESQ.

The Law Office of Nathan R. Zeltzer, Ltd. ECF filed: 3/12/20
SBN #5173

232 Court St.

Reno, Nevada 89501

(775) 329-6400

Attorney for Reno Patio and
Fireplaces, LLC a Nevada
Limited liability company,

 

Et al
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
000
BK-N-20-50017-BTB
IN RE
CHAPTER 7
AFFORDABLE PATIOS & SUNROOMS
dba RENO PATIO AND FIREPLACES,
Debtor(s). Adv. No. 20-05004
/
CHRISTOPHER P. BURKE, CHAPTER
SEVEN TRUSTEE
Plaintiff,
Vs.

AFFORDABLE PATIOS & SUNROOMS
dba RENO PATIO AND FIREPLACES a
Nevada Corporation, RENO PATIO AND
FIREPLACES, LLC a Nevada limited
liability company,

MILL STREET AUTO, a fictitious
business entity

Of RENO PATIO AND FIREPLACES
LLC, and RICHARD TAYLOR, an
individual

Defendants,
/

DECLARATION OF JOHN WOODLEY IN SUPPORT OF RESPONSE TO MOTION TO SELL
REAL PROPERTY FREE AND CLEAR OF LIENS

I, John Woodley, hereby declare and state under penalty of perjury under the laws of the State of
Nevada, and the United States, as follows;
1. Tama resident of the state of Washington. I am the sole manager of Reno Patio & Fireplaces LLC

1

 
—

o aoa NN OO UN ee BY FG

10

1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 20-50017-btb Doc53 Entered 03/12/20 15:39:36 Page 2 of 9

(hereafter LLC).

2. Tam also the beneficiary of a trust, which owns 50% of the LLC. I have a business background and
have been involved in the liquation of multiple companies.

3. Until February 2020, Mill Street Auto operated a retail auto sales business at 690 Sunshine Lane,
Reno. The assets of the auto business consisted of automobiles, contracts from the sale of autos known as “buy
here pay here” and normal business assets. Since Mill Street closed, we are attempting to maximize the
liquidation of our assets to be able to pay the substantial Mill Street creditors that we have with amounts
currently due and owing.

4, The “buy here pay here” are the sale of autos to buyers who do not have the credit to finance the
vehicles from normal auto lending facilities. Therefore, the dealer sells the vehicles and retains the contracts
and collects on them. The default rate on these contracts is high and can be as high as 50%.

5. This requires knowledge of the business. It requires the repossession of the vehicles for non-
payment, which can be difficult if the buyer is uncooperative as is usually the case. It requires the
determination of whether the vehicle needs to be reconditioned before sale (and how much reconditioning). It
requires knowing where to sell the vehicle depending on the condition of the vehicle in order to get the
maximum value from the collateral. Thereafter, it usually requires chasing the buyer to obtain payment of the
deficiency between the contract amount and the amount obtained by the sale of the vehicle. These steps
require special knowledge and experience.

6. Presently Mill Street Auto has over $300,000 in contracts. More that 25 of these contracts are
delinquent and more than 20 vehicles need to be repossessed, reconditioned, and sold.

7. Additionally, Mill Street Auto does not have any funds available to it to pay the utilities so that |
our tenants at the Glendale property do not have the utilities they need to operate. See copies of outstanding
bills due attached as Exhibit “A” incorporated by reference.

8. Mill Street Auto, at its Sunshine Lane facility, does not have power to have access to the internet

 

2

 
Case 20-50017-btb Doc53 Entered 03/12/20 15:39:36 Page 3 of9

1 (Which is the only location accessible to the cloud storage of Mill Street Auto’s financial information.

2 9. If the court is not going to let Mill Street Auto handle its own contracts, then I would
3 | recommend it have a knowledgeable industry profession do so.

The above information is true and correct to the best of my knowledge, and if called to testify, I could

| and would testify to the truth of the matters asserted.

 

| Dated: March _12_, 2020, /s/John Woodley
John Woodley

eo o Ne OT UY Ff

10
"1
12
13
14
15
16
17
18
19
20
21|
22

 

23
24
25
26
27
28 3

 
Case 20-50017-btb Doc53 Entered 03/12/20 15:39:36 Page 4o0f9

 

 

tn
PS
=
WD
4
a

 

 

 

 

 

 

 

 

 

 

 
lof |

Case 20-50017-btb Doc53 Entered OSps2pntook oft e@m/ipajenkempifjid/A AQKAGQOM)Vj...

Fwd: Receipt for Invoice: @@iJ68

Richard Taylor <rich@millstreetauto.com>

Thu 3/12/2020 8:53 AM

To: nathan@zlaw.com <nathan@zlaw.com>

DMS system that is paid monthly or it will be turned off

Rich
To track bhph pmts

Begin forwarded message:

From: Rafi Tizabi <Rafi.Tizabi@automanager.com>
Date: March 1, 2020 at 2:00:58 PM PST
To: Rich@millstreetauto.com

Subject: Receipt for Invoice: 444968

 

300-2808 X 103.

Sincerely,

Dear Richard Taylor:

AutoManager, Inc.

Your card number ending in 0361 for your AutoManager customer account Mill Street Auto
(Client ID: 4@@§82) was charged $80.00 on 03/01/2020 for services listed below.

If you have any questions, please contact your Account Representative Rafi Tizabi at (800)

 

 

lInvoice# Giacs

Date: 03/01/2020

 

 

 

 

 

 

 

 

 

litem IDescripton Price) Qty Total
HSMONTHLY Hosting Subscription Renewal $8000 1 $80.00}
Total; $80.00

Payment; $80.00;

Total Due} $0.00}

 

 

 

 

[Paid with: Visa ending in 0361

 

 

3/12/2020, 12:02 PM
| of 3

Case 20-50017-btb Doc53 Entered G@psA/uobk hice em/nai YjenBeolabid/A AQKAGQOMjVj...

ie
Fwd: Service Cancellation Notice

Richard Taylor <rich@millstreetauto.com>
Thu 3/12/2020 8:47 AM
To: nathan@zlaw.com <nathan@zlaw.com>

Begin forwarded message:

From: Waste Management <WM@notifications.wm.com>
Date: March 9, 2020 at 6:22:36 AM PDT

To: Rich@millstreetauto.com

Subject: Service Cancellation Notice

Reply-To: "WMCOLLECTIONSSOUTH4@WM.COM”
<WMCOLLECTIONSSOUTH4@WM.COM>

Waste Management
#
Welcome

Hello Reno Patio And Fireplace,

Please note that you are past due and have a closed account. Make a
one-time payment of the total amount due or call us at 1-866-218-3220 so
we can help you reinstate your service as quickly as possible. Suspension
and/or resume charges* may apply.

oe MAKE A PAYMENT

We appreciate your attention to this matter and look forward to continue
supporting your waste management needs.

Customer ID S009

Current Charges $306.67
Total Amount Due $1190.18

 

3/12/2020, 12:09 PM
2o0f3

Case 20-50017-btb Doc 53

Service Address

Reno Patio And Fireplace
910 Glendale Ave
Sparks, NV 89431-5720
1-775-348-9600

rich @ renopatio.com

 

Customer ID.

Mail It

 

account.

Download our mobile app.

 

Store

Entered O@hs 2/0 ob 6. 8fic8 Gonv MaitfunRepfaliid/A AQKAGQOMjVj...

Billing Address

Reno Patio And Fireplace
910 GLENDALE AVE
SPARKS, NV 89431-5720
1-775-348-9600

rich @ millstreetauto.com

5 Easy Ways To Pay

Automatic Payment
Set up recurring payments with us at
wm.com/myaccount.

Pay Through Your Financial Institution
Make a payment from your financial institution using your

One-Time Payment
At your desk or on the go, use wm.com or our WM mobile app
for a quick and easy payment.

Automated Pay by Phone
Payable 24/7 using our automated system at
1-866-964-2729.

Write it, stuff it, stamp it, mail it.

* The Resume charge on your invoice is a one-time charge to cover the costs of reinstating services on your

When an account is placed on hold due to non-payment, and then later reinstated, we go through processes
similar to when first setting up an account. The Resume charge represents the cost of this action.

We offer an automatic payment service which may be helpful in avoiding any future service interruptions. You
can register for this feature on wm_com. If you are signed up for both automatic payments and paperless
billing, the $6.50 Administrative charge will be waived.

Available onthe Android app on -
iPhone - App Google Play

3/12/2020, 12:09 PM
lof 2

Case 20-50017-btb Doc53 Entered GGpEAimdoo’ officeem/Paljenkemaid/A AQKAGQOMjVj...

Fwd: Waste Management Services Have Been Cancelled

Richard Taylor <rich@millstreetauto.com>
Thu 3/12/2020 8:44 AM
To: nathan@zlaw.com <nathan@zlaw.com=>

Begin forwarded message:

From: Waste Management <WMCOLLECTIONSSOUTH4@WM.COM>
Date: March 5, 2020 at 4:24:34 PM PST

Subject: Waste Management Services Have Been Cancelled
Reply-To: <WMCOLLECTIONSSCUTH4@WM.COM>

Waste Management - ThinkGreen
My Account | Customer Service
Waste Management - Invoice Request

Our records indicate your service has been cancelled with our
company and an outstanding balance is owed. We would like to
work with you toward a resolution and avoid possible placement

with a collection agency or an attorney.

Please contact or use a payment option below.

Customer Name:
RENO PATIO AND FIREPLACE

Customer ID:

eee 3009

Service Address:
910 Glendale Ave
Sparks, NV 89431-5720

 

3/12/2020, 12:10 PM
Case 20-50017-btb Doc53 Entered Oops 2patookoffee@m/meajunkempiiid/AAQKAGQOM)Vj...

Payment Options

When calling, please reference your Customer ID in the subject

line.

Submit Submit Submit
your your your
request reques reques

Pay online Contgct us: Automated pay
www. VM.com 866-218-3220 by phone:

866-964-2729
You may also set up auto-pay at www.WM.com

If you are mailing a check, please call or reply to this email with
check details.

Download our mobile app.

Available on the Android app on -
iPhone - App Store Google Play |
|

 

2016 Waste Management, Inc. ThinkGreen

 

N : rs phases é
This email was sent by: Waste Management, 1001 Fannin, Suite 4000, Houston, TX, 77002. In addition, www.wm.com is available 24 hours
a day, seven days a week, as a communication and information tool for your use. If you have received this message in error, or if you would
like to edit or manage your account preferences you can do so by clicking here.

 

 

 

Recycling is a good thing. Please recycle any printed emails.

2 of 2 3/12/2020, 12:10 PM
